DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“second groove” in claim 1;
“groove area” in claim 1;
“cartridge inlet area” in claims 4 and 5;
“cartridge outlet area” in claims 4 and 5; 
“a first tube” in claim 16;
“a second tube” in claim 16;
“a first CF valve” in claim 16;
“a second CF valve” in claim 16
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a CF Valve body 1208”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations "the first location" and “the second location”.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Newton (U.S. Pub. 2005/0155984) (‘984 Pub.) in view of Newton (U.S. Pat. 6,209,578) (‘578 Pat.) and Reverberi (U.S. Pat. 6,019,125).
	Regarding claim 1, the ‘984 Pub. discloses a cartridge (valve 20 inserted into manifold 12 held together in housing 32) comprising a body (body of 20) with a first groove (28), an o-ring (30) coupled to the body via the first groove, a body inlet area (24) and a body outlet area (22).
The ‘984 Pub. does not disclose a throttle pin, a spring cap, a spring, a diaphragm or a top retainer.  The ‘984 Pub. does specify in paragraph [0015] that “The valves are of the type disclosed, for example, in U.S.  Pat.  Nos.  6,026,850 and 6,209,578, the descriptions of which are herein incorporated by reference.”
The ‘578 Pat. discloses a constant flow valve, that was incorporated by reference into the ‘984 Pub., with a throttle pin (40, 42) coupled to a top retainer (36) through an inlet area (18), a spring cap (28), a spring (44) coupled to a bottom retainer (38), a diaphragm (32) coupled to the bottom retainer; and the top retainer coupled to the diaphragm.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate the valve of the ‘578 Pat. per paragraph [0015] of the ‘984 Pub.

Regarding claim 4, the combination discloses that a cartridge inlet area (‘984 Pub.: Fig. 2: 14a) and a cartridge outlet area (‘984 Pub.: Fig. 2: 16a, 18) are in series with each other.
Regarding claim 5, the combination discloses that a cartridge inlet area (‘984 Pub.: Fig. 2: 14a) and a cartridge outlet area (‘984 Pub.: Fig. 2: 18) are at 90 degrees with each other.
Regarding claim 6, the combination discloses that the body includes a 360 degree outlet passage.  (‘578 Pat.: Fig. 3: flow passage (arrows) makes four 90 degree turns)
Regarding claim 7, the combination discloses that the spring cap is configured to create a seal by compressing the diaphragm to the body.  (‘578 Pat.: Fig. 2A: diaphragm 32 compressed between (24, 28, 28, 36))
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, et al. (“Newton”) (U.S. Pub. 2009/0095770) in view of Reverberi (U.S. Pat. 6,019,125).
Regarding claim 8, a valve comprising: an inlet mount (112); a first throttle pin (first 142) coupled to the inlet mount and a body; a second throttle pin (second 142) coupled to the inlet mount and the body; a first diaphragm assembly (first 120) coupled to the body and a first spring (first 144); a second diaphragm assembly (second 120) coupled to the body and a second spring (second 144); a spring cup (146) coupled to the first spring, the second spring, and the body; and the body coupled to the inlet mount.

Regarding claim 9, Newton, as modified by Reverberi, discloses that the inlet mount is coupled to the first assembly O-ring at a first inlet mount location and the second assembly O-ring is coupled to the inlet mount at a second inlet mount location since it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to insure the mount and body are leaktight and that by virtue of the smaller surface area subtended by it, results in a reduction in the thrust exerted on the cap by the pressurized liquid by at least about 25%.  (Reverberi: col. 2, lines 42-45)
Regarding claim 10, Newton discloses two different diameter assemblies assembled into the inlet mount and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to size the o-rings appropriately to ensure a leakproof assembly.
 Regarding claim 11, Newton discloses (Fig. 6) wherein the first throttle pin is coupled to the inlet mount at a first inlet mount throttle pin location and the first throttle pin is coupled to the body at a first throttle pin body location and the second throttle pin is coupled to the inlet mount at a second inlet mount throttle pin location and the second throttle pins is coupled to the body at a second throttle pin body location.
Regarding claim 12, Newton discloses that the first throttle pin is a first size and the second throttle pin is a second size.  (seen in Fig. 6)
Regarding claim 13, Newton discloses that the first diaphragm assembly is coupled to the body at a first diaphragm assembly body location and the second diaphragm assembly is coupled to the body at a second diaphragm assembly body location. (seen in Fig. 6)
Regarding claim 14, Newton discloses that the first diaphragm assembly is a first size and the second diaphragm assembly is a second size. (seen in Fig. 6)
Regarding claim 15, Newton discloses that the first spring is a first size and the second spring is a second size. (seen in Fig. 6)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (U.S. Pub. 2016/0176696) in view Hays (U.S. Pat. 3,643,685)
Regarding claim 16, Hays discloses a bar gun device comprising: a manifold (seen in Figs. 6 and 7); a first tube (24); a second tube (24); an Nth tube (24); and a bar gun (2).
Hecht is silent in regards to a first CF Valve located at a first position inside the first tube; a second CF valve located at a second position inside the second tube; an Nth CF valve located at an Nth position inside of the Nth tube.
Hays discloses a constant flow valve located inside a tube (8, 9).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Hecht’s plurality of tubes (first, second, Nth) to insert Hays’ CF valve downstream of the solenoid valves (22) in order to provide a predetermined flow rate (Hays: col. 1, lines 17-20) from Hecht’s bar gun.
Regarding claim 17, Hecht, as modified by Hays, positions each CF valve in a different tubes and therefore different positions and locations.
Regarding claim 18, Hecht, as modified by Hays, discloses a first solenoid (22) before the first CF valve, a second solenoid (22) before the second CF valve, and an Nth solenoid (22) before the Nth CF valve.
Regarding claim 19, Hecht, as modified by Hays, discloses a communication device (28) which communicates between the bar gun and at least one of the first solenoid, the second solenoid, and the Nth solenoid.  (Hecht: para. [0037])
Regarding claim 20, Hecht, as modified by Hays, discloses the communication device actuates one or more of the first solenoid, the second solenoid, and the Nth solenoid. (Hecht: para. [0037])
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘984 Pub., ‘578 Pat. and Reverberi  as applied to claim 1 above, and further in view of Hecht (U.S. Pub. 2012/0055954).
Regarding claim 2, the ‘984 Pub. of the combination discloses that the cartridge is configured to be inserted into a manifold (‘984 Pub., Fig. 2: 12) and further discloses that the manifold is connected to a hand operated dispenser (36), but is silent in regards to a bar gun.
Hecht discloses a manifold system connected to a bar gun (para. [0069]) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the ‘984 Pub.’s manifold and hand held dispenser to further include a plurality of liquid components, cartridges, solenoids and a bar gun to be able to dispense a plurality of different beverages out a single nozzle.  (Hecht: para. [0002])
Regarding claim 3, the combination, as modified by Hecht, discloses a plurality of solenoids (Hecht: Fig. 3: 350) located in the manifold of the bar gun system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.